DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
`The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  
In lines 2 and 3, the phrase “a ratio of the tetragonal phase to the tetragonal phase” should be changed to
 – a ratio of the tetragonal phase to the orthorhombic phase--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11- 14, 16, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ( Lee et al. “Physical Thickness 1.x nm Ferroelectric HfZrOx Negative Capacitance FETs,”  2016 IEEE International Electron Devices Meeting (IEDM), 03-07 December 2016) in view of  Shi (Shi et al., “Development of ALD HfZrOx with TDEAH/TDEAZ and H2O, “J. Electrochem. Soc. 158 H69, 2011).
Regarding claim 1, Lee discloses a method, comprising: forming an interfacial layer (Fig.4, “IL”) over a substrate (Si); forming a quasi-antiferroelectric (QAFE) layer (HZO) over the interfacial layer (IL), wherein forming the QAFE layer comprises performing an atomic layer deposition (ALD) cycle (“Section II”), and forming a gate electrode over the QAFE layer (“Section II”, Fig.12).
Lee does not disclose (1) wherein in a polarization-voltage curve of the QAFE layer, when a sweep voltage of 3V is applied, a remnant polarization (Pr) of the QAFE layer is in a range from about 0.5 C/cm2 to about 5 C/cm2, and a coercive voltage (Vc) of the QAFE layer is in a range from about 0.1 V to about 0.5 V;  (2) the ALD cycle comprises: performing a first sub-cycle for X time(s), wherein the first sub-cycle comprises providing a Zr-containing precursor; performing a second sub-cycle for Y time(s), wherein the second sub-cycle comprises providing a Hf-containing precursor; and performing a third sub-cycle for Z time(s), wherein the third sub-cycle comprises providing a Zr-containing precursor, and  (3) wherein X+Z is at least three times Y.
Regarding element (1), Lee discloses forming hysteresis free ferroelectric HfZrOx.
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the properties of HfZrOx to be in the claimed range for the purpose of fabrication hysteresis free ferroelectric (Lee, Abstract).
Regarding element (2), Shi discloses the ALD cycle comprises: performing a first sub-cycle for X time(s), wherein the first sub-cycle comprises providing a Zr-containing precursor; performing a second sub-cycle for Y time(s), wherein the second sub-cycle comprises providing a Hf-containing precursor; and performing a third sub-cycle for Z time(s), wherein the third sub-cycle comprises providing a Zr-containing precursor (page H70, column 1, paragraph 2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee with Shi to perform a first sub-cycle for X time(s), wherein the first sub-cycle comprises providing a Zr-containing precursor; performing a second sub-cycle for Y time(s), wherein the second sub-cycle comprises providing a Hf-containing precursor; and performing a third sub-cycle for Z time(s), wherein the third sub-cycle comprises providing a Zr-containing precursor for the purpose of fabrication HfZrOx layers.
Regarding element (3), Shi however discloses that the content of Hf and Zr can be controlled by the cycle ratio of ALD HFO2 to ZrO2 (page H74, column 1, paragraph 1).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust number of deposition cycles to be in the claimed range for the purpose of fabrication Hf 1-x ZrxO2 with controlled content of Hf and Zr.
Regarding claim 2, Lee in view of Shi does not disclose wherein X is greater than Y, and Y is equal to Z.
Shi however discloses that the content of Hf and Zr can be controlled by the cycle ratio of ALD HFO2 to ZrO2 (page H74, column 1, paragraph 1).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust number of deposition cycles to be in the claimed range for the purpose of fabrication Hf 1-x ZrxO2 with controlled content of Hf and Zr.
Regarding claim 3, Lee in view of Shi dose doe disclose wherein the first sub-cycle is performed 2 times, the second sub-cycle is performed 1 time, and the third sub-cycle is performed 1 time.
Shi however discloses that the content of Hf and Zr can be controlled by the cycle ratio of ALD HFO2 to ZrO2 (page H74, column 1, paragraph 1).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust number of deposition cycles to be in the claimed range for the purpose of fabrication Hf 1-x ZrxO2 with controlled content of Hf and Zr.
Regarding claim 4, Lee in view of Shi does not explicitly disclose wherein the ALD cycle is performed about 20 times to about 30 times.
Shi however discloses that the amount of Zr can be determined by the number of cycles (page H71, column 1, paragraph 2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the number of deposition cycles to be in the claimed range for the purpose of adjusting the amount of Zr in Hf 1-x ZrxO2.
Regarding claim 5, Shi discloses herein each of the first, second, and third sub-cycles further comprises providing a H2O precursor (page H72, column 2, paragraph 1).
Regarding claim 6, Shi discloses wherein the Zr-containing precursor comprises tetrakis(dimethylamino)zirconium (page H72, column 2, paragraph 1).
Regarding claim 7, Shi discloses wherein the Hf-containing precursor comprises tetrakis(dimethylamino)hafnium (page H72, column 2, paragraph 1).
Regarding claim 8, Shi discloses wherein the first sub-cycle and the third sub-cycle comprises the same precursors (page H70, column 2, paragraph 2).
Regarding claim 9, Shi discloses wherein the second sub-cycle is free of Zr-containing precursor, and the first and third sub-cycles are free of Hf-containing precursor (page H70, column 2, paragraph 2).
Regarding claim 11, Lee discloses a method, comprising: BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/110,536Docket No.: 2519-0583PUS1 Reply dated March 15, 2022Page 11 of 14 Reply to Office Action of February 2, 2022 forming an interfacial layer (Fig.4, “IL”) over a substrate (“Si”); forming a Hf 1-x ZrxO2 layer (“HZO”) over the interfacial layer (“IL”), and forming the Hf 1-x ZrxO2 layer comprises: loading the substrate to an ALD chamber (“Section II”);; forming a gate electrode (“Section II”, Fig12) over the Hf 1-x ZrxO2 layer (Fig.12); and forming source/drain regions (“Section “”) in the substrate  (Si) and on opposite sides of the gate electrode (Fig.12).
Lee does not explicitly disclose (1) wherein in a polarization-voltage curve of the QAFE layer, when a sweep voltage of 3V is applied, a remnant polarization (Pr) of the QAFE layer is in a range from about 0.5 C/cm2 to about 5 C/cm2, and a coercive voltage (Vc) of the QAFE layer is in a range from about 0.1 V to about 0.5 V;  (2) wherein x is greater than 0.5; (3) performing a first deposition cycle by supplying H2O and a Zr-containing precursor into the ALD chamber; performing a second deposition cycle by supplying H2O and a Hf-containing precursor into the ALD chamber; and performing a third deposition cycle by supplying H2O and a Zr-containing precursor into the ALD chamber.
Regarding element (1), Lee discloses forming hysteresis free ferroelectric HfZrOx.
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the properties of HfZrOx to be in the claimed range for the purpose of fabrication hysteresis free ferroelectric (Lee, Abstract).
Regarding element (2), Shi however discloses that having x is greater than 0.5 in Hf 1-x ZrxO2 layer lead to a higher k value (page H73, column 1, paragraph 1).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee with Shi to have x is greater than 0.5 for the purpose improving EOT scaling (Shi, page H73, column 1, paragraph 1).
Regarding element (3), Shi discloses performing a first deposition cycle by supplying H2O and a Zr-containing precursor into the ALD chamber; performing a second deposition cycle by supplying H2O and a Hf-containing precursor into the ALD chamber; and performing a third deposition cycle by supplying H2O and a Zr-containing precursor into the ALD chamber (page H70, column 1, paragraph 2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee with Shi to perform first deposition cycle by supplying H2O and a Zr-containing precursor into the ALD chamber; performing a second deposition cycle by supplying H2O and a Hf-containing precursor into the ALD chamber; and performing a third deposition cycle by supplying H2O and a Zr-containing precursor into the ALD chamber for the purpose of forming Hf 1-x ZrxO2 layer.
Regarding claim 12, Lee in view of Shi does not explicitly disclose wherein the first deposition cycle is performed more times than the second deposition cycle prior to performing the second deposition cycle.
Shi however discloses that the content of Hf and Zr can be controlled by the cycle ratio of ALD HFO2 to ZrO2 (page H74, column 1, paragraph 1).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust number of deposition cycles to be in the claimed range for the purpose of fabrication Hf 1-x ZrxO2 with controlled content of Hf and Zr.
Regarding claim 13, Lee in view of Shi does not explicitly disclose wherein the first deposition cycle is performed 2 times, and the second deposition cycle and the third deposition cycle are both performed 1 time.
Shi however discloses that the content of Hf and Zr can be controlled by the cycle ratio of ALD HFO2 to ZrO2 (page H74, column 1, paragraph 1).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust number of deposition cycles to be in the claimed range for the purpose of fabrication Hf 1-x ZrxO2 with controlled content of Hf and Zr.
Regarding claim 14, Lee in view of Shi does not explicitly disclose wherein the third deposition cycle is performed for 2 times, and the first and second deposition cycles are both performed 1 time.
Shi however discloses that the content of Hf and Zr can be controlled by the cycle ratio of ALD HFO2 to ZrO2 (page H74, column 1, paragraph 1).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust number of deposition cycles to be in the claimed range for the purpose of fabrication Hf 1-x ZrxO2 with controlled content of Hf and Zr.
Regarding claim 16, Shi does not explicitly disclose wherein a repetition of alternately performing the first, second, and third deposition cycles is performed for about 20 times to about 30 times. 
Shi however discloses that the amount of Zr can be determined by the number of cycles (page H71, column 1, paragraph 2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the number of deposition cycles to be in the claimed range for the purpose of adjusting the amount of Zr in Hf 1-x ZrxO2.
Regarding claim 21, Lee discloses a method, comprising: forming an interfacial layer (Fig.4, “IL”) over a substrate (“Si”); forming a quasi-antiferroelectric (QAFE) layer (HZO) over the interfacial layer (“IL”), wherein the QAFE layer comprises Hf 1-x ZrxO2 (Abstract); forming a gate electrode  (Fig.12, “Section II”) over the QAFE layer (HZO); patterning the interfacial layer, the QAFE layer, and the gate electrode to form a gate structure (“Section II”, Fig.12); and forming source/drain regions in the substrate (“Si”) and on opposite sides of the gate structure (“Section II”).
Lee does not explicitly disclose (1) wherein in a polarization-voltage curve of the QAFE layer, when a sweep voltage of 3V is applied, a remnant polarization (Pr) of the QAFE layer is in a range from about 0.5 mC/cm2 to about 5 mC/cm2, and a coercive voltage (Vc) of the QAFE layer is in a range from about 0.1 V to about 0.5 V; (2) wherein x is greater than 0.5.
Regarding element (1), Lee discloses forming hysteresis free ferroelectric HfZrOx.
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the properties of HfZrOx to be in the claimed range for the purpose of fabrication hysteresis free ferroelectric (Lee, Abstract).
Regarding element (2), Shi however discloses that having x is greater than 0.5 in Hf 1-x ZrxO2 layer lead to a higher k value (page H73, column 1, paragraph 1).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee with Shi to have x is greater than 0.5 for the purpose improving EOT scaling (Shi, page H73, column 1, paragraph 1).
Regarding claim 23, Lee discloses wherein the semiconductor device is operable in a subthreshold swing (SS) lower than about 60 (mV/dec) (page 307, Section B) and without hysteresis (Abstract).
Regarding claim 24, Shi discloses wherein forming the QAFE layer comprises performing an atomic layer deposition (ALD) cycle, and the ALD cycle comprises: performing a first sub-cycle for X time(s), wherein the first sub-cycle comprises providing a Zr-containing precursor; performing a second sub-cycle for Y time(s), wherein the second sub-cycle comprises providing a Hf-containing precursor; and performing a third sub-cycle for Z time(s), wherein the second sub-cycle comprises providing a Zr-containing precursor.
Lee in view of Shi does not explicitly disclose wherein X+Z is at least three times Y.
Shi however discloses that the content of Hf and Zr can be controlled by the cycle ratio of ALD HFO2 to ZrO2 (page H74, column 1, paragraph 1).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust number of deposition cycles to be in the claimed range for the purpose of fabrication Hf 1-x ZrxO2 with controlled content of Hf and Zr.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shi as applied to claim 1 above, and further in view of Tong (US 2013/0316546).
Regarding claim 10, Lee discloses wherein remaining portions of the gat electrode, the QAFE layer, and the interfacial layer collectively serve as a gate structure; and forming source/drain regions in the substrate and on opposite sides of the gate structure.
Lee does not disclose forming a patterned photoresist layer over the gate electrode; etching the gate electrode, the QAFE layer, and the interfacial layer by using the patterned photoresist layer as an etch mask.
Lee however discloses that the FET are formed by photolithography (Section II). And Tong discloses forming a patterned photoresist layer over the gate electrode; etching the gate electrode, the QAFE layer, and the interfacial layer by using the patterned photoresist layer as an etch mask ([0038]; Fig.2B).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee with Tong to have a patterned photoresist layer over the gate electrode; etching the gate electrode, the QAFE layer, and the interfacial layer by using the patterned photoresist layer as an etch mask for the purpose of forming a gate structure.
Claim(s) 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shi as applied to claims 11 and 21 above, and further in view of Lee’2015 (Lee et al., “Ferroelectricity of HfZrO2 in Energy Landscape With Surface Potential Gain for Low-Power Steep-Slope Transistors.” Journal of Electron Devices Society, volume 3, No.4, pp. 377-381, 2015).
Regarding claim 15, Lee does not disclose wherein forming the Hf 1-x ZrxO2 layer is performed such that a crystalline structure of the Hf 1-x ZrxO2 layer is a mixture of tetragonal phase and orthorhombic phase, and a ratio of the tetragonal phase to the orthorhombic phase in the Hf 1-x ZrxO2 layer is in a range from about 1/10 to about 10:1. 
Lee’2015 however discloses wherein forming the Hf 1-x ZrxO2 layer is performed such that a crystalline structure of the Hf 1-x ZrxO2 layer is a mixture of tetragonal phase and orthorhombic phase (page 378, column 2, paragraph 1). Lee’2015 further discloses that improvement FE characteristics is a result of formation orthorhombic phase (page 378, column 2, paragraph 1)
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee with Lee’215 to form the Hf 1-x ZrxO2 such that a crystalline structure of the Hf 1-x ZrxO2 layer is a mixture of tetragonal phase and orthorhombic phase  and to adjust a ratio of the tetragonal phase to the orthorhombic phase to be in the claimed range for the purpose improving FE characteristics (Lee’2015, . page 378, column 2, paragraph 1)
Regarding claims 22, Lee does not disclose wherein a crystalline structure of the QAFE layer is a mixture of tetragonal phase and orthorhombic phase, and a ratio of the tetragonal phase to the tetragonal phase in the QAFE layer is in a range from about 1/10 to about 10:1.
Lee’2015 however discloses wherein a crystalline structure of the QAFE layer is a mixture of tetragonal phase and orthorhombic phase (page 378, column 2, paragraph 1). Lee’2015 further discloses that improvement FE characteristics is a result of formation orthorhombic phase (page 378, column 2, paragraph 1).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee with Lee’2015 to have a crystalline structure of the QAFE layer is a mixture of tetragonal phase and orthorhombic phase  and to adjust a ratio of the tetragonal phase to the orthorhombic phase to be in the claimed range for the purpose improving FE characteristics (Lee’2015, . page 378, column 2, paragraph 1).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891